DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 12/16/2021.
Claims 1-20, 22-24, 26-27, 29-32, 34-37 and 40-61 are canceled.
Claims 21, 25, 28, 33 and 38-39 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
With respect to the rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that the applied references fail to disclose or render obvious the presently claimed combination of features as Nyman fails to teach or suggest the features of the wallet application receiving an SIP message including a digital receipt via a peer-to-peer SIP connection, and based on the receiving of the SIP message comprising the digital receipt of the transaction, displaying, by the wallet application, a message on a display of the mobile computing device and outputting a sound to alert the user of the receiving of the digital receipt, as presently recited while admitting that “Nyman describes a ticket vendor application, accessible over the Web, communicating with a wallet application of a terminal. After purchasing a ticket, the ticket vendor application sends “a confirmation (electronic receipt) to the user, which could be stored in the user electronic wallet (i.e. in a data store used by the wallet).” See FIG. 2 and paragraph [0042] of Nyman and that Nyman describes using services of an SIP transport layer for communications
Examiner fully considers Applicant’s position, but respectfully disagree that the applied references fail to disclose or render obvious the presently claimed combination of features because Maritzen disclose,
“The transaction history storage area 757 stores transaction records (electronic receipts) that are received from POS terminals.  The ways for the data to be input to the card include wireless communications and the smart card chip interface which functions similar to existing smart card interfaces.  Both of these approaches presume that the POS terminal is equipped with the corresponding interface and can therefore transmit the data to the card.
The user identity info block 760, which was described previously in FIG. 7b Privacy Card, may contain the authorized fingerprint recognition samples.  In one embodiment, those samples are entered into the device during its initialization phases, which have been described elsewhere.
The user authentication block 777 preferably includes a biometric solution of validating that the user interacting with the device is an authorized user. This can be achieved, for example, by using a fingerprint recognition pad. One example of such a technology is Sony's FIU (fingerprint identification unit), which is composed of a very thin silicon sensing pad along with the appropriate electronics. Since the silicon pad is so thin, it could be used on a card device. At various times during interaction, the user is prompted to supply a fingerprint recognition sample. This block captures the sample, and carries out a recognition algorithm against the authorized samples that are stored in the user identity block described above. If a match is found, the user is authorized to access the data and functionality of the device.
A digital wallet may also support secure user authentication mechanisms such as PIN code, or fingerprint recognition, for the purposes of a user accessing data or carrying out a transaction.
The digital wallet may have a user authentication mechanism such as fingerprint recognition. This might be reflected as a fingerprint recognition pad on one surface of the device. In one embodiment, the digital wallet is configured to only work with an authorized privacy card. In an alternate embodiment, the digital wallet is configured to work with more than one privacy card.
One embodiment of a transaction performed in the retail environment will be described with respect to FIG. 16. At step 1601 a clerk triggers the purchase action, after having passed the items to be purchased through a checkout procedure, normally by scanning barcodes on the packaging. At step 1602 the retail POS terminal displays the current transaction total, and asks the clerk to continue processing the transaction. At step 1603 the clerk requests payment from the user. At step 1604, the user activates the transaction device, requesting a payment transaction using any eCoupons that might have been collected by the transaction device prior to or during shopping. The transaction device requests the user to authenticate himself, for example, by fingerprint recognition, step 1605. The user presses on the finger print recognition pad to continue, step 1606. After verifying the user, the transaction device displays the collection of eCoupons that the user requested on its display screen, step 1607.
The transaction device may request the user's attention, either via audio or video signals, or both. The transaction device screen, or alternately, a personal POS display, PC or DTV screen, displays the transaction amount, and requests the user to select which account to use for payment. When the user has selected an account, the transaction device asks the user to confirm the entire transaction and that the user is authorized, for example, by entering a PIN or providing a fingerprint recognition sample.
At step 2007, depending on the nature of the content, the TPCH sends the full content or a reference to that content, such as a web URL, to the transaction device. At step 2008, the transaction device notifies the user that an incoming message has been received. This notification could be immediate, or delayed until the user has activated the transaction device for some reason. The means of notification could include audio and video signals.” (In at least Pars. 89, 98, 100, 123, 128, 192, 205, 247)
Given the broadest reasonable interpretation of the claim in light of Applicant’s Specification, Maritzen disclose prompting, by the wallet application, a user to input a personal identification number (PIN) to the mobile computing device; receiving, by the wallet application, the PIN of the user (Figs. 7A-C, 11; Pars. 35, 38, 40, 77, 82, 91, 98, 100, 123, 135-136, 141-143, 160); based on the receiving of the message comprising the digital receipt of the transaction, displaying, by the wallet application, a message on a display of the mobile computing device and outputting a sound to alert the user of the receiving of the digital receipt (Figs. 16-17; Pars. 197, 204-205, 240, 247); registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device (Figs. 7B, 16; Pars. 70, 89, 162, 155, 170, 196-197).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the authenticate the user by user device during credential selection for transaction using user’s PIN (Pars. 74, 82-83, 95, 97, 104, 129, 148, 157-158, 186) and the maintaining of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc
Neither Fernandes, Maritzen nor Staib explicitly disclose receiving, by the wallet application via session initiation protocol (SIP) connection, an SIP message of a multipurpose internet mail extension (MIME) type, the SIP message including a digital receipt of the transaction.  Nyman disclose,
“Also in accord with the first aspect of the invention, in case of a browser session between the host of the target application and the host of the invoking application, the XML-based message may be a SOAP message having a SOAP header and embedded as a MIME enclosure of a predetermined type in an XHTML or WML message, and the type of the MIME enclosure may indicate that the MIME enclosure is to be provided to the target-side application layer protocol handler, and the SOAP message header may identify the target application. Further, the SOAP message may also have a SOAP body, and the SOAP message body may provide a remote procedure call for the target application. Also further, to indicate the target application, a URL or a URN or a UUID may be used.
When the user interacts with the ticket vendor application over the Web indicating a desire to see a film and to have the ticket vendor application indicate what films are being shown at the location of the user, the vendor application determines user information, such as current location by interacting with the GPS application hosted by the terminal, language preference by interacting with the profile application hosted by the terminal, and then presents film choices to the user based on the user information acquired by the ticket vendor. The user then places an order with the ticket vendor application and indicates that the tickets are to be paid for using money in the electronic wallet application hosted by the terminal, i.e. a data store maintained by an application hosted by the terminal and indicating e.g. an account balance with the ticketing agency or some third party that will pay the ticketing agency for tickets purchased by the user. The ticket vendor application then communicates with the wallet application to determine if funds are available to pay for the ticket, and, if so, deducts the cost of the ticket, sends the gate an order to make the ticket available on demand, and send a confirmation (electronic receipt) to the user, which could be stored in the user electronic wallet (i.e. in a data store used by the wallet).
The user interaction with the ticket vendor application over the network can be established either when the user initiates a browser session with the ticket vendor application website, or when the user uses SIP to initiate an SIP session. The user sends messages to the ticket vendor application via a suitable user interface (visual and/or voice) with the messages included in documents according to XHTML (extended hypertext markup language), WML (wireless markup language), VXML (voice extensible markup language) or some other scripting language. In the other direction, the ticket vendor application communicates with the terminal applications using messages according to one or another XML-based application protocol (such as e.g. messages according to SOAP), and, at the same time, the ticket vendor application sends messages to the terminal applications, it can send related messages to the user via the user interface of the terminal (i.e. via e.g. the browser).” (In at least in Pars. 10, 42-43)
Given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Nyman disclose receiving, by the wallet application via session initiation protocol (SIP) connection, an SIP message of a multipurpose internet mail extension (MIME) type, the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 21, 25, 33 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Maritzen et al. (US 2004/0098740), Staib et al. (US 2005/0222961) in view of Nyman et al. (US 2004/0186883).
With respect to claim 21, Fernandes discloses a method of a computing device, the method comprising:
storing, by a processor of the mobile computing device, a plurality of electronic credentials in a secure storage and storing, by the processor, wallet application in a memory of the mobile computing device (Figs. 1, 4, 5-12, 14-18; Pars. 3, 37, 39, 41, 50, 54-55, 64, 75-77, 79-82, 100, 108, 128-130, 163),
receiving, by the processor, a reader key during a transaction (Figs. 5, 13-14; Pars. 55, 75-76, 79-80, 89, 106-108, 134-140, 151-158);
after receiving the reader key and executing, by the processor, the wallet application (Figs. 3, 7, 13; Pars. 41, 54, 89, 134-139, 147, 171-172, 177);
after executing the wallet application, searching, by the wallet application, for the at least one electronic credential (Figs. 10-11, 13; Pars. 56, 63, 80-82, 89-91, 104, 108, 136-139, 142-143, 155, 186);
selecting, by the wallet application, the at least one electronic credential based on the reader key (Figs. 10-11, 13; Pars. 56, 63, 80-82, 89-91, 104, 108, 136-139, 142-143, 155, 186); 
after receiving the PIN of the user, authenticating, by the wallet application, the user to the wallet application (Fig. 3, 6; Pars. 81-82, 95);
after authenticating the user to the wallet application, transmitting, by the processor via a communication antenna of the computing device within a radio frequency (RF) range of a reader of an external short-range RF device, the selected at least one electronic credential to the reader of an external short-range RF device (Figs. 5-6, 13-14; Pars. 55, 76, 81, 89, 95-97, 106-108, 134-140, 136-139, 151-158, 170);
receiving, by the wallet application via a peer-to-peer, a message including a digital receipt of the transaction (Figs. 9, 15, 18; Pars. 82, 165-166, 170-171, 173, 181).
Fernandes does not explicitly disclose prompting, by the wallet application, a user to input a personal identification number (PIN) to the mobile computing device; receiving, by the wallet application, the PIN of the user; based on the receiving of the message comprising the digital receipt of the transaction, displaying, by the wallet application, a message on a display of the mobile computing device and outputting a sound to alert the user of the receiving of the digital receipt; registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device.  Maritzen disclose prompting, by the wallet application, a user to input a personal identification number (PIN) to the mobile computing device; receiving, by the wallet application, the PIN of the user (Figs. 7A-C, 11; Pars. 35, 38, 40, 77, 82, 91, 98, 100, 123, 135-136, 141-143, 160); based on the receiving of the message comprising the digital receipt of the transaction, displaying, by the wallet application, a message on a display of the mobile computing device and outputting a sound to alert the user of the receiving of the digital receipt (Figs. 16-17; Pars. 197, 204-205, 240, 247); registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device (Figs. 7B, 16; Pars. 70, 89, 162, 155, 170, 196-197).  Therefore, it would have Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Fernandes nor Maritzen explicitly disclose near-field communication (NFC) reader nor a near-field communication (NFC) antenna of the computing device.  Staib disclose near-field communication (NFC) reader and a near-field communication (NFC) antenna of the computing device (Fig. 2; Pars. 38-39).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute transponder signal that conform to ISO 14443 Type A or Type B and Bluetooth, IEEE 802.11(b) for exchange data over short ranges, typically 1 mm-10 meters (Figs. 13; Pars. 4, 134-140) of Fernandes, Maritzen in view of near-field communication (NFC) reader and a near-field communication (NFC) antenna of the computing device (Fig. 2; Pars. 38-39) of Staib in order to transmit user specific card data to a merchant POS in a card present transaction using short range communication by establishing a device to device authenticated session between the user device and the merchant POS for the card present transaction to transmit the user selected payment method using the authenticated session (Fernandes, Pars. 134-140) and to employ a short-range contactless technology while saving power of the NFC enabled device used for a transaction (Staib, Par. 41).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Fernandes, Maritzen nor Staib explicitly disclose receiving, by the wallet application via session initiation protocol (SIP) connection, an SIP message of a multipurpose internet mail extension (MIME) type, the SIP message including a digital receipt of the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 25, Fernandes, Maritzen, Staib in view of Nyman discloses all the limitations as described above.  Additionally, Fernandes discloses, further comprising 
wirelessly downloading, by the processor, plurality of electronic credentials rom a credential issuing server via a data network (Figs. 7, 11, 12; Pars. 95-98, 108, 115-133) and, 
storing, by the wallet application, the plurality electronic credentials in the secure storage (Figs. 4, 5-12, 14-18; Pars. 50, 55, 76-77, 79-82, 108, 193).
With respect to claim 33, Fernandes, Maritzen, Staib in view of Nyman discloses all the limitations as described above.  Additionally, Fernandes discloses in response to the antenna of the mobile computing device being within an RF field of an RF antenna of the external short-range RF device, receiving, by the processor, an interrogation message from the reader of the external short-range RF device (Figs. 1-2, 13; Pars. 37-44, 47-48, 134-140).
Neither Fernandes nor Maritzen specifically disclose a NFC reader.  Staib disclose a NFC reader (Figs. 1-5; Pars. 37-42, 52-56, 61-63).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the adapter that can establish communications with multiple format mediums and translates RF and IR signals from user devises to medium acceptable to existing legacy POS systems (Figs. 1-2, 13; Pars. 37-44, 47-48, 134-140) of Fernandes, Maritzen in view of  a NFC reader (Figs. 1-5; Pars. 37-42, 52-56, 61-63) of Staib in order to transmit user specific card data to a merchant POS in a card present transaction using short range communication by establishing a device to device authenticated session between the user device and the merchant POS for the card present transaction to transmit the user selected payment method using the authenticated session (Fernandes, Pars. 134-140) and to employ a short-range contactless technology while saving power of the NFC enabled device used for a transaction (Staib, Par. 41).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 38, Fernandes, Maritzen, Staib in view of Nyman discloses all the limitations as described above.  Additionally, Maritzen discloses confirming, by the wallet application, a performance of the transaction by providing a tone and a visual message on the display of the computing device (Fig. 17; Pars. 205, 207).
With respect to claim 39, Fernandes, Maritzen, Staib in view of Nyman discloses all the limitations as described above.  Additionally, Maritzen discloses wherein the confirming of the performance of the one or more transactions comprises one or both of confirming, by the wallet application, a transmission of the searched at least one electronic credential via the antenna of the computing device and generating, by the wallet application, an electronic receipt (Fig. 16; Pars. 70, 89, 162, 170, 196-197).
Fernandes does not explicitly disclose an NFC.  Staib disclose an NFC (Fig. 2; Pars. 38-39).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute transponder signal that conform to ISO 14443 Type A or Type B and Bluetooth, IEEE 802.11(b) (Figs. 13; Pars. 134-140) of Fernandes in view of Staib in order to transmit user specific card data to a merchant POS in a card present transaction using short range communication by establishing a device to device authenticated session between the user device and the merchant POS for the card present transaction to transmit the user selected payment method using the authenticated session (Fernandes, Pars. 134-140) and to employ a short-range contactless technology while saving power of the NFC enabled device used for a transaction (Staib, Par. 41).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Maritzen et al. (US 2004/0098740), Staib et al. (US 2005/0222961), Nyman et al. (US 2004/0186883) in view of Flitcroft et al. (US 2003/0028481).
With respect to claim 28, Fernandes, Maritzen, Staib in view of Nyman discloses all the limitations as described above.  Neither Fernandes, Maritzen, Staib nor Nyman specifically disclose wherein the electronic credential includes a bank identification number (BIN) range that is associated with at least one of a payment card issuer or a payment network.  Flitcroft discloses wherein the electronic credential includes a bank identification number (BIN) range that is associated with at least one of a payment card issuer or a payment network (Figs. 13-15; Pars. 70, 90, 141, 153, 220-223, 234).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the data included as user name, address, account number, encoded data, proprietary data that is used for transaction processing by clearing houses, card transaction authorizers, acquirers and required by card issuers/acquirers that is in Soft-Card data (Par. 56) of Fernandes, Maritzen, Staib, Nyman in view of wherein the electronic credential includes a bank identification number (BIN) range that is associated with at least one of a payment card issuer or a payment network (Figs. 13-15; Pars. 70, 90, 141, 153, 220-223, 234) of Flitcroft in order to lower transaction fraudulent risk to the card issuer and lower interest and transaction processing fees (Fernandes, Par. 56) and to routes this limited use Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Ginter et al. (US 2009/0048978): Ginter discloses credentials that are stored in a specific section of a secure processor that uses cryptographic process within a tamperproof environment to access the credentials for payment transactions (Figs. 6, 8, 71; Pars. 24, 167, 225, 282, 443, 456-458, 460, 515, 523-537, 1088, 1864-1891).
PGPub Takayama et al. (US 2004/0039919): Takayama discloses prompting, by the wallet application, a user to input a personal identification number (PIN) to the mobile computing device; receiving, by the wallet application, the PIN of the user (Fig. 9; Pars. 169-170); receiving, by the wallet application via a peer-to-peer, a message including a digital receipt of the transaction; based on the receiving of the message comprising the digital receipt of the transaction, displaying, by the wallet application, a message on a display of the mobile computing device and outputting a sound to alert the user of the receiving of the digital receipt (Figs. 19; Pars. 141, 157, 160-162, 233-234, 296) registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device (Figs. 5, 17; Pars. 172, 196, 260-262).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685